By the Court.
We think that in proceedings to recover upon a street assessment, it is necessary that the complaint should allege that the defendants are the owners, or have some interest in the premises sought to be charged with the alleged lien. By the thirteenth section of the Act, it is expressly provided in terms that actions for the collection of any delinquent street assessment shall be brought * * ' * “against the owners and all persons having any interest *562therein;” and unless the defendants are alleged to be persons of that character, there would appear to be no reason to implead them as defendants, and no authority to enforce the lien in the absence of the real parties in interest.
Judgment affirmed.